Wright, C. J.
It is charged in the indictment, that the defendant did utter, pass, and tender in payment, &c., a certain false, forged, and counterfeit bank bill, &c., with intent to injure and defraud, &c. The defendant, by his demurrer, claims that the indictment is bad, for the reason that it fails to charge an intention to defraud any particular person. In this respect, the indictment is sufficient. Code, sec. 2928; The State v. Pierce, ante 231; The State v. Callendine, ante 288.
Nor is the indictment subject to the objection, that it charges more than one public offense, in violation of section 2917 of the Code. We are not aware that under any statute it has ever been held, that to charge a party with uttering, passing, and tendering in payment, counterfeit money, *539violated the rule contended for by appellant. The State v. McPherson, decided at this term.
We see no reason for interfering with the discretion lodged with the district court, under section 3272 of the Code, in refusing the change of venue asked for by the defendant. There is nothing to show that the court below exercised any other than a sound discretion under the circumstances. If the discretion given is not abused, we cannot control it. The State v. Gordon, 3 Iowa, 410.
The continuance asked for, should have been granted. The prisoner was indicted on the 6th, and on the 10th of the same month, made his affidavit, fully complying in every particular, with the requirements of section 1766 of the Code. Under such circumstances, it was error to refuse the continuance. Welsh v. Savery, 4 Iowa, 241; The State v. Nash & Redout, 7 Iowa, 347. That the witnesses ded out of the state, could make no difference, as by c' ter 191, the defendant had the right to procure their mony, on a commission to be issued as therein directe
As to the charge of the court upon the subject of ing the existence of the bank, or corporation, by which bill purported to be issued, we refer to the case of The State v. Newland, 7 Iowa, 242. In that case, there.was no evidence,of the existence of the bank, by the charter, reputation, or otherwise. In this, we infer from the instructions, that there was proof of some kind — its sufficiency being denied. The cases in this respect, therefore, are materially different.
We understand that the court determined, that there was no variance between the bill offered in evidence, and the one described in the indictment. It is true, that the bill of exceptions recites, that there was difficulty in determining the question, but finally it is said, “ that the court could not say there was a variance, and permitted the bill to be read.” There is nothing to show that a variance existed, of such a character as to exclude the bill when offered in testimony.
As the case must be remanded, for the error in refusing *540the continuance, and as the other questions made are not of general importance, and may not arise upon the second trial, we deem it unnecessary to dispose of them. .
Judgment reversed.